DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 26 May 2021 and reviewed by the Examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:  “… before determining the determined period of time, waiting …” should be “… before determining the period of time, waiting …” since the limitation is using the “determining …” language beforehand.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “… per second relative to a ground” should be “… per second relative to ground” to be more proper.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  “… wherein determining the determined period of time is …” should be “… wherein determining the period of time is …” since the limitation is using the “determining …” language beforehand.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because of the recited limitation “a road user”. It is unclear, to the Examiner, what exactly is the difference between “a road user” and the at least one road user previously recited. Examiner suggests amending the limitation “a road user” in line 6 of claim 1 to instead recite “another road user” and amending all the other limitations reciting “the road user” (referring back to the current limitation of “a road user”) to instead recite “the other road user”.

Claim 4 recites the limitation “the one or more expected trajectories …”. There is insufficient antecedent basis for such limitation in the claim. Examiner notes that claim 4 is dependent on claim 1 and not on claim 2.

Claims 6-8 are indefinite because of the recited limitation “The method of claim 1, [after/wherein] determining that the vehicle has come to the stop …”. It is unclear, to the Examiner, why the quoted recited limitations of claims 6-8 make it appear as if the limitation “determining that the vehicle has come to the stop” was previously recited even though it was not.
Claims 6-8 recite the limitations “the stop”. There is insufficient antecedent basis for such limitations in the claims.

Claim 12 is indefinite because of the recited limitation “wherein determining the determined period of time is based on arrival times …”. Since claim 1 previously recites “determining … a period of time to wait … based on whether the at least one road user is blocked by a road user”, it is unclear, to the Examiner whether Applicant meant to instead recite “wherein determining the determined period of time is further based on arrival times …” in claim 12 or whether the limitation of claim 12 is meant to replace the limitation of claim 1.

Claims 2-3, 5, 9-11 and 13-20 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi (US9818299B1) in view of Toyoda (US20170057514A1) in further view of Raghu (US9459623B1).
Regarding claim 1, Jammoussi discloses a method of controlling a vehicle having an autonomous driving mode at a multi- way stop intersection (see at least abstract, Figure 2 and Col.1 lines 39-53) the method comprising: identifying, by the one or more processors, at least one road user at the intersection (see at least abstract, Figure 2, Figure 4, Col.1 lines 54-61, Col.2 lines 16-42, Col.5 lines 17-46 and Col.6 line 58-Col.7 line 46); determining, by the one or more processors, to wait for a ready signal from the at least one road user (see at least abstract, Col.1 line 45-Col.2 line 4, Col.2 lines 16-42, Col.5 lines 45-47, Col.5 line 54-Col.6 line 15 and Col.6 line 58-Col.7 line 46) and controlling, by the one or more processors, the vehicle in the autonomous driving mode in order to proceed through the intersection (see at least abstract, Col.1 line 45-Col.2 line 4, Col.2 lines 16-42, Col.5 lines 45-47, Col.5 line 54-Col.6 line 15 and Col.6 line 58-Col.7 line 46).
Jammoussi fails to disclose determining, by the one or more processors, a period of time to wait for the at least one road user to proceed through the intersection; after waiting the determined period of time, determining, by the one or more processors, that the at least one road user has not begun to proceed through the intersection; and based on the determination that the at least one user has not begun to proceed through the intersection, controlling, by the one or more processors, the vehicle in the autonomous driving mode in order to proceed through the intersection. However, such matter is suggested by Toyoda (see at least [0004], [0043], [0047], [0079], [0080], claim 7 and claim 8).It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jammoussi to incorporate the teachings of Toyoda which teaches determining, by the one or more processors, a period of time to wait for the at least one road user to proceed through the intersection; after waiting the determined period of time, determining, by the one or more processors, that the at least one road user has not begun to proceed through the intersection; and based on the determination that the at least one user has not begun to proceed through the intersection, controlling, by the one or more processors, the vehicle in the autonomous driving mode in order to proceed through the inters since they are both directed to controlling autonomous vehicles at intersections and incorporation of the teachings of Toyoda would save time by avoiding unnecessary waiting/delays while still ensuring increased safety and reliability. 
Jammoussi as modified by Toyoda does not explicitly disclose determining the period of time to wait based on whether the at least one road user is blocked by a road user; and based on the determination that the at least one road user is blocked by the road user, controlling the vehicle to proceed through the intersection. However, such matter is suggested by Raghu (see at least lines 16-58 of Col.1; lines 1-32 of Col.3; lines 38-41 of Col.6; line 53 of Col.8-line 7 of Col.9 and lines 51-64 of Col.9). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jammoussi as modified by Toyoda to incorporate the teachings of Raghu which teaches determining the period of time to wait based on whether the at least one road user is blocked by a road user; and based on the determination that the at least one road user is blocked by the road user, controlling the vehicle to proceed through the intersection since they are all directed to controlling autonomous vehicles at intersections and incorporation of the teachings of Toyoda would increase accuracy and efficiency of the overall system.

Regarding claim 2, Jammoussi as modified by Toyoda does not explicitly disclose wherein determining whether the at least one road user is blocked by the road user is based on one or more expected trajectories for the at least one road user. However, such matter is suggested by Raghu (see at least lines 9-26 of Col.5; lines 55-57 of Col.5; lines 3-25 of Col.7 and lines 51-53 of Col.9). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jammoussi as modified by Toyoda to incorporate the teachings of Raghu which teaches wherein determining whether the at least one road user is blocked by the road user is based on one or more expected trajectories for the at least one road user since they are all directed to controlling autonomous vehicles at intersections and incorporation of the teachings of Toyoda would increase accuracy and efficiency of the overall system.

Regarding claim 3, Jammoussi as modified by Toyoda does not explicitly disclose wherein, when the at least one road user is blocked by the road user, the road user is located in an area in front of the at least one road user such that the road user blocks an expected path of the at least one road user. However, such matter is suggested by Raghu (see at least Figures 1B, 2 and 4; lines 43-45 of Col.1; lines 9-26 of Col.5; lines 55-57 of Col.5; lines 3-25 of Col.7 and lines 51-53 of Col.9). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jammoussi as modified by Toyoda to incorporate the teachings of Raghu which teaches wherein, when the at least one road user is blocked by the road user, the road user is located in an area in front of the at least one road user such that the road user blocks an expected path of the at least one road user since they are all directed to controlling autonomous vehicles at intersections and incorporation of the teachings of Toyoda would increase accuracy and efficiency of the overall system.

Regarding claim 4, Jammoussi as modified by Toyoda does not explicitly disclose wherein the one or more expected trajectories for the at least one road user are determined using sensor data generated by one or more sensors of the vehicle. However, such matter is suggested by Raghu (see at least lines 9-26 of Col.5; lines 55-57 of Col.5; lines 3-25 of Col.7 and lines 51-53 of Col.9). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jammoussi as modified by Toyoda to incorporate the teachings of Raghu which teaches wherein the one or more expected trajectories for the at least one road user are determined using sensor data generated by one or more sensors of the vehicle since they are all directed to controlling autonomous vehicles at intersections and incorporation of the teachings of Toyoda would increase accuracy and efficiency of the overall system.

Regarding claim 5, Jammoussi as modified by Toyoda does not explicitly disclose wherein the road user is a vehicle, pedestrian or cyclist. However, such matter is suggested by Raghu (see at least lines 29-34 of Col.6). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jammoussi as modified by Toyoda to incorporate the teachings of Raghu which teaches wherein the road user is a vehicle, pedestrian or cyclist since they are all directed to controlling autonomous vehicles at intersections and incorporation of the teachings of Toyoda would increase accuracy and efficiency of the overall system.

Regarding claim 7, Jammoussi as modified by Toyoda and Raghu discloses wherein determining that the vehicle has come to the stop includes determining that there is no other road user between the vehicle and a stop line or control point for the lane in which the vehicle is currently traveling (see at least Jammoussi Figure 2, Figure 4, Col.1 lines 45-53, Col.1 lines 62-65, Col.2 lines 16-42 and Col.3 line 57-Col.4 line 16).

Regarding claim 8, Jammoussi fails to explicitly disclose wherein determining that the vehicle has come to the stop includes determining that the vehicle is moving at a speed of less than 0.1 meters per second relative to a ground. However, such matter is suggested by Toyoda (see at least [0043]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jammoussi to incorporate the teachings of Toyoda which teaches wherein determining that the vehicle has come to the stop includes determining that the vehicle is moving at a speed of less than 0.1 meters per second relative to a ground since they are both directed to controlling autonomous vehicles at intersections and further, it would have been obvious to come the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply determining that the vehicle has come to the stop by determining that the vehicle is moving at a speed of less than 0.1 meters per second relative to the ground). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 9, Jammoussi as modified by Toyoda and Raghu discloses identifying the at least one road user as a road user with precedence relative to the vehicle at the intersection (see at least Jammoussi abstract, Figures 2-4, Col.1 lines 54-61, Col.5 lines 17-46 and Col.6 line 58-Col.7 line 46).

Regarding claim 10, Jammoussi as modified by Toyoda and Raghu discloses wherein identifying the at least one road user as the road user with precedence includes determining that the at least one road user has arrived immediately before the vehicle at the intersection or within at least a predetermined period of time of an arrival of the vehicle at the intersection (see at least Jammoussi abstract, Figures 2-4, Col.1 lines 54-61, Col.5 lines 17-46 and Col.6 line 58-Col.7 line 46).

Regarding claim 11, Jammoussi as modified by Toyoda and Raghu discloses wherein, when there are multiple road users at the intersection, identifying the at least one road user as the road user with precedence is based on arrival times of the multiple road users at the intersection (see at least Jammoussi abstract, Figures 2-4, Col.1 lines 54-61, Col.5 lines 17-46 and Col.6 line 58-Col.7 line 46).

Regarding claim 12, Jammoussi fails to disclose wherein determining the determined period of time is based on arrival times for the vehicle and the at least one road user at the intersection. However, such matter is suggested by Toyoda (see at least [0043], [0079], [0080], claim 7 and claim 8). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jammoussi to incorporate the teachings of Toyoda which teaches wherein determining the determined period of time is based on arrival times for the vehicle and the at least one road user at the intersection since they are both directed to controlling autonomous vehicles at intersections and incorporation of the teachings of Toyoda would save time by avoiding unnecessary waiting/delays while still ensuring increased safety and reliability.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi (US9818299B1) in view of Toyoda (US20170057514A1) in further view of Raghu (US9459623B1) in yet further view of Ueda (US20200307630A1).
Regarding claim 6, Jammoussi as modified by Toyoda and Raghu does not explicitly disclose after determining that the vehicle has come to the stop and before determining the determined period of time, waiting a predetermined period of time. However, such matter is suggested by Ueda (see at least [0047]-[0050]; even though the determining the determined period of time might not be exactly the same time as disclosed by Jammoussi as modified by Toyoda, Ueda still teaches the importance of waiting a predetermined period of time after stop and before determining whether there is a vehicle at the intersection and the necessary determined period of time to wait after and the claim, under broadest reasonable interpretation, recites the same concept taught / suggested by Ueda). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jammoussi as modified by Toyoda and Raghu to incorporate the teachings of Ueda which teaches after determining that the vehicle has come to the stop and before determining the determined period of time, waiting a predetermined period of time since they are all directed to controlling autonomous vehicles at intersections and incorporation of the teachings of Ueda would ensure increased safety and reliability. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi (US9818299B1) in view of Toyoda (US20170057514A1) in further view of Raghu (US9459623B1) in yet further view of Laur (US20170249836A1).
Regarding claim 13, Jammoussi as modified by Toyoda and Raghu does not explicitly disclose when the at least one road user has begun to proceed through the intersection while the vehicle is waiting the determined period of time, controlling the vehicle in the autonomous driving mode in order to proceed through the intersection regardless of whether the vehicle has waited the determined period of time. However, such matter is suggested by Laur (see at least paragraph [0015]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jammoussi as modified by Toyoda and Raghu to incorporate the teachings of Laur which teaches when the at least one road user has begun to proceed through the intersection while the vehicle is waiting the determined period of time, controlling the vehicle in the autonomous driving mode in order to proceed through the intersection regardless of whether the vehicle has waited the determined period of time since they are all directed to controlling autonomous vehicles at intersections and incorporation of the teachings of Laur would save time by avoiding unnecessary waiting while still ensuring increased safety and reliability.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi (US9818299B1) in view of Toyoda (US20170057514A1) in further view of Raghu (US9459623B1) in yet further view of Silva (US20190384302A1).
Regarding claim 14, Jammoussi as modified by Toyoda and Raghu fails to disclose after waiting the determined period of time and determining that the at least one road user has not begun to proceed through the intersection, determining whether the vehicle is able to perceive the at least one road user before controlling the vehicle. However, such matter is suggested by Silva (see at least abstract, [0001], [0014], [0016], [0030], [0041] and [0100]; Silva teaches determining whether the vehicle is able to perceive the at least one road user before controlling the vehicle when the vehicle is ready to proceed through the intersection; therefore, with Jammoussi as modified by Toyoda and Raghu it would have been obvious to determine whether the vehicle is able to perceive the at least one road user before controlling the vehicle after waiting the predetermined period of time and determining that the at least one road user has not begun to proceed through the -20-XSDV 3.OF-2110intersection since that is when the vehicle would be ready to proceed through the intersection and should be very cautious of surrounding and what it can and cannot perceive to increase safety and reliability). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jammoussi as modified by Toyoda and Raghu to incorporate the teachings of Silva which teaches after waiting the determined period of time and determining that the at least one road user has not begun to proceed through the intersection, determining whether the vehicle is able to perceive the at least one road user before controlling the vehicle since they are all directed to controlling autonomous vehicles at intersections and incorporation of the teachings of Silva would ensure increased safety and reliability. 

Regarding claim 15, Jammoussi as modified by Toyoda and Raghu fails to disclose wherein determining whether the vehicle is able to perceive the at least one road user is based on whether a polygon corresponding to a location proximate to the intersection is at least partially occluded. However, such matter is suggested by Silva (see at least abstract, Figures 1-3, [0001], [0014], [0016], [0030], [0035], [0038], [0041], [0050], [0051], [0066] and [0100]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jammoussi as modified by Toyoda and Raghu to incorporate the teachings of Silva which teaches wherein determining whether the vehicle is able to perceive the at least one road user is based on whether a polygon corresponding to a location proximate to the intersection is at least partially occluded since they are all directed to controlling autonomous vehicles at intersections and incorporation of the teachings of Silva would ensure increased safety and reliability. 

Regarding claim 16, Jammoussi as modified by Toyoda and Raghu fails to disclose wherein the polygon is occluded when a predetermined number of sides of the polygon are not perceived by the vehicle. However, such matter is suggested by Silva (see at least abstract, Figures 1-3, [0001], [0014], [0016], [0030], [0035], [0038], [0041], [0050], [0051], [0066] and [0100]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jammoussi as modified by Toyoda and Raghu to incorporate the teachings of Silva which teaches wherein the polygon is occluded when a predetermined number of sides of the polygon are not perceived by the vehicle since they are all directed to controlling autonomous vehicles at intersections and incorporation of the teachings of Silva would ensure increased safety and reliability. 

Regarding claim 17, Jammoussi as modified by Toyoda and Raghu fails to disclose wherein when it is determined that the vehicle is not able to perceive the at least one road user, waiting an additional period of time before controlling the vehicle. However, such matter is suggested by Silva (see at least abstract, Figures 1-3, [0001], [0014], [0016], [0030], [0035], [0038], [0041], [0050], [0051], [0066], [0100], [0102] and [0107]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jammoussi as modified by Toyoda and Raghu to incorporate the teachings of Silva which teaches wherein when it is determined that the vehicle is not able to perceive the at least one road user, waiting an additional period of time before controlling the vehicle since they are all directed to controlling autonomous vehicles at intersections and incorporation of the teachings of Silva would ensure increased safety and reliability. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi (US9818299B1) in view of Toyoda (US20170057514A1) in further view of Raghu (US9459623B1) in yet further view of Silva (US20190384302A1) and in yet further view of Cokely (Non-patent Literature “More crashes at Intersections With Flashing Lights”.
Regarding claim 18, Jammoussi as modified by Toyoda, Raghu and Silva discloses the importance of waiting an additional period of time before controlling the vehicle when it is determined that the vehicle is not able to perceive the at least one road user to ensure a safe traversing/proceeding through the intersection (see rejection of claims 1, 14 and 17). 
Jammoussi as modified by Toyoda, Raghu and Silva fails to explicitly disclose determining the additional period of time based on whether the intersection is controlled by stop signs. However, such matter is suggested by Cokely (see at least Pages 1 and 3). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jammoussi as modified by Toyoda and Silva to incorporate the teachings of Cokely which teaches crashes at intersections and how other vehicles/drivers maneuver/act at intersections being partly associated with whether the intersection comprises stops signs or flashing traffic light since they are all directed to dangers/conflicts at intersections and incorporation of the teachings of Cokely would increase safety by being aware of which intersections to be more cautious at. Jammoussi as modified by Toyoda, Raghu and Silva discloses best ways to ensure a safe traverse through an intersection while still trying to save time and avoid unnecessary waiting periods (see rejection of claims 1, 14 and 17); therefore, given Jammoussi as modified by Toyoda, Raghu Silva and Cokely, it would have been obvious to further base determining the additional period of time on whether the intersection is controlled by stop signs or flashing traffic light to ensure even further time being saved while still ensuring safety and reliability. 

Regarding claim 19, Jammoussi as modified by Toyoda, Raghu and Silva discloses the importance of waiting an additional period of time before controlling the vehicle when it is determined that the vehicle is not able to perceive the at least one road user to ensure a safe traversing/proceeding through the intersection (see rejection of claims 1, 14 and 17). 
Jammoussi as modified by Toyoda, Raghu and Silva fails to explicitly disclose determining the additional period of time based on whether the intersection is controlled by a flashing traffic light. However, such matter is suggested by Cokely (see at least Pages 1 and 3). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jammoussi as modified by Toyoda, Raghu and Silva to incorporate the teachings of Cokely which teaches crashes at intersections and how other vehicles/drivers maneuver/act at intersections being partly associated with whether the intersection comprises stops signs or flashing traffic light since they are all directed to dangers/conflicts at intersections and use of Cokely would increase safety by being aware of which intersections to be more cautious at. Jammoussi as modified by Toyoda, Raghu and Silva discloses best ways to ensure a safe traverse through an intersection while still trying to save time and avoid unnecessary waiting periods (see rejection of claims 1, 14 and 17); therefore, given Jammoussi as modified by Toyoda, Raghu, Silva and Cokely, it would have been obvious to further base determining the additional period of time on whether the intersection is controlled by stop signs or flashing traffic light to ensure increasing safety and reliability even when trying to save time.

Regarding claim 20, Jammoussi as modified by Toyoda, Raghu and Silva discloses the importance of waiting an additional period of time before controlling the vehicle when it is determined that the vehicle is not able to perceive the at least one road user to ensure a safe traversing/proceeding through the intersection (see rejection of claims 1, 14 and 17).
Jammoussi as modified by Toyoda, Raghu and Silva fails to explicitly disclose determining the additional period of time to be a first period of time when the intersection is controlled by stop signs and a second period of time when the intersection is controlled by a flashing traffic light, and wherein the second period of time is longer than the first period of time. However, such matter is suggested by Cokely (see at least Pages 1 and 3). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jammoussi as modified by Toyoda, Raghu and Silva to incorporate the teachings of Cokely which teaches crashes at intersections and how other vehicles/drivers maneuver/act at intersections being partly associated with whether the intersection comprises stops signs or flashing traffic light intersections with flashing traffic lights being far more dangerous in comparison and drivers being more confused and distracted at intersections with flashing traffic lights since they are all directed to dangers/conflicts at intersections and use of Cokely would increase safety by being aware of which intersections to be more cautious at. Jammoussi as modified by Toyoda, Raghu and Silva discloses best ways to ensure a safe traverse through an intersection while still trying to save time and avoid unnecessary waiting periods (see rejection of claims 1, 14 and 17); therefore, given Jammoussi as modified by Toyoda, Raghu, Silva and Cokely, it would have been obvious to determine the additional period of time to be a first period of time when the intersection is controlled by stop signs and a second period of time when the intersection is controlled by a flashing traffic light, and wherein the second period of time is longer than the first period of time to ensure increasing safety and reliability even while still trying to save time by avoiding any unnecessary waiting period.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11046317 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 1 of the present application can be mapped directly to claim 9 of U.S. Patent No. 11046317 B2 and/or are an obvious variation of such.
Claim 1 of the present application
Claims 1 + 9 of US11046317B2
(claim 1) A method of controlling a vehicle having an autonomous driving mode at a multi- way stop intersection, the method comprising: 

identifying, by one or more processors, at least one road user at the intersection; 


determining, by the one or more processors, a period of time to wait for the at least one road user to proceed through the intersection based on whether the at least one road user is blocked by a road user; 

after waiting the determined period of time, determining, by the one or more processors, that the at least one road user has not begun to proceed through the intersection; and 

based on the determination that the at least one user has not begun to proceed through the intersection and that the at least one road user is blocked by the road user, controlling, by the one or more processors, the vehicle in the autonomous driving mode to proceed through the intersection.
(claim 1) A method of controlling a vehicle having an autonomous driving mode at a multi-way stop intersection, the method comprising: […] 

identifying, by the one or more processors, at least one road user at the intersection;


[…], determining, by the one or more processors, a period of time to wait for the at least one road user to proceed through the intersection based on […]



after waiting, by the one or more processors, the determined period of time, determining that the at least one road user has not begun to proceed through the intersection; and

based on the determination that the at least one user has not begun to proceed through the intersection, controlling, by the one or more processors, the vehicle in the autonomous driving mode in order to proceed through the intersection.

(claim 9) wherein determining the determined period of time is further based on whether the at least one road user is blocked by another road user.




Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-18 of U.S. Patent No. 11046317 B2 in view of Raghu (US9459623B1) [claims 6-20 of the present application on claims 2-3, 5-8 and 10-18 of the U.S. Patent No. 11046317 B2, respectively]. All the limitations of claim 2-20 of the present application can be mapped directly to claims 1-3 and 5-18 of U.S. Patent No. 11046317 B2 and any limitations that cannot be mapped directly to such claims would have been obvious in view of Raghu (US9459623B1). See 35 USC 103 above for further clarification and/or obviousness’ explanations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667      

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667